Citation Nr: 1429587	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  06-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis prior to March 12, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to August 2004

This matter on appeal before the Board of Veterans' Appeals Board arises from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned an initial 0 percent rating effective September 1, 2007, for bilateral plantar fasciitis. 

In August 2007, the Board remanded for a hearing to be scheduled.  In August 2008, the Veteran was provided a hearing before a Veterans Law Judge.  In August 2009, the Board remanded for additional development.  The Veteran was notified that the Veterans Law Judge who presided over the hearing in August 2008 was no longer employed by the Board and was offered a hearing before another Veterans Law Judge, the Veteran did not take the opportunity for another hearing.   

An October 2011 Board decision denied an initial compensable rating for bilateral plantar fasciitis.   The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  The Court issued a Memorandum Decision in April 2013 that vacated and remanded the Board's October 2011 decision for readjudication consistent with the Court's Decision.  

In October 2013, the Board remanded the claim for additional development.  

In an April 2014 rating decision, a higher 30 percent rating for bilateral plantar fasciitis was granted, effective March 12, 2014.

In a May 2014 letter, the Veteran stated that he agreed with the grant of a 30 percent rating for plantar fasciitis, but felt that the 30 percent should have been assigned with an earlier effective date and requested that the Board review the effective date.  The Board finds that in light of that statement, the Veteran has effectively withdrawn his appeal as to a rating higher than 30 percent for the period beginning on March 12, 2014.  However, he continues to disagree with the 0 percent rating assigned for the period prior to March 12, 2014, as he stated that the 30 percent should be established from the September 1, 2004, the date of the claim.  Therefore, the issue of the rating prior to March 12, 2014, remains on appeal.


FINDINGS OF FACT

Prior to March 12, 2014, the Veteran's bilateral plantar fasciitis was manifested by chronic pain and increased pain with use or manipulation, burning, and numbness, more nearly approximating the criteria for a 10 percent rating for flat feet, but not demonstrating a moderate disability of either foot.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but not higher, for bilateral plantar fasciitis has been met. 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5020, 5276-5284 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2004 and October 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined.  38 C.F.R. § 4.25 (2013).  However, rating the same disability or the same manifestations under various diagnoses is not allowed.  38 C.F.R. § 4.14 (2013).  A claimant may not be compensated twice for the same symptomatology as that would overcompensate the claimant for the actual impairment of earning capacity  Brady v. Brown, 4 Vet. App. 203 (1993); 38 U.S.C.A. § 1155 (West 2002).  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One Diagnostic Code may be more appropriate than another based on factors such as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

VA and private medical records dated from February 2004 to July 2006 show that the Veteran received intermittent treatment for bilateral plantar fasciitis.  He experienced symptoms such as bilateral heel pain, leg cramping at night, pain in the arches of his feet, and burning, numbness, and cramps in his feet. He was prescribed insoles for his shoes.

On VA examination in July 2004, the Veteran complained that he had pain, weakness, stiffness, and fatigue in the feet, both at rest and while standing or walking.  He reported that the functional impairment was pain in both feet with prolonged standing and jogging and stated that his foot disability did not result in any time lost from work.  Examination of the feet revealed no tenderness, weakness, edema, atrophy, or disturbed circulation.  There was no evidence of pes planus, nor did the Veteran have any limitation with standing and walking.  He also did not require any type of support with his shoes.  The examiner diagnosed the Veteran with plantar fasciitis and noted that there were no objective factors of his disability. 

At a February 2006 VA examination, the Veteran maintained that he had burning, tingling, and pain in the arches of his feet, and numbness in his heels.  He stated that his major problem was cramping in both feet that was worse on the left side.  He reported that his toes pulled down, and he felt numbness.  He complained that the cramping also occurred in the calves and hands.  He stated that he had feet that were restless, and the examiner noted that the Veteran may have been diagnosed with restless foot syndrome at some point.  The examiner also noted that VA had prescribed the Veteran another pair of custom-molded orthoses due to the success of the orthoses he had been treated with in service.  Examination revealed that pulses were 3+ and that skin was within normal limits for color, temperature, texture, and hair growth.  There were no calluses, focal lesions, or palpable tenderness. Sensation was normal, and muscle strength was 4.  There was evidence of mild palpable tenderness at the fascial insertion of both heels, but structurally, the arches, forefoot, and forefoot to rearfoot alignment position were all well within normal limits.  There was no restriction in the range of motion.  An x-ray indicated normal alignment, calcaneal pitch, and talonavicular joints.  There was a small fascial spur on the left heel.  The examiner diagnosed the Veteran with plantar fasciitis and noted that the Veteran's night pain was somewhat unusual for plantar fasciitis, particularly the fidgety, restless legs and cramping of the hands.  The Veteran reported discomfort when working as a stocker and shipping clerk receiver, but he was able to stand and continue working a full day on his feet.  It was also noted that he had not been off from work by history.  The examiner also reported that although the Veteran claimed subjective discomfort, his standing and walking appeared to be normal. 

An August 2008 hearing transcript shows that the Veteran testified that he had constant and chronic pain in his feet, like a burning.  The more time he spent on his feet, the worse it got.  He stated that it hurts sometimes the first time he got up in the morning and it did not go away.  At the hearing, the Veteran testified that his feet were itching and burning.  The Veteran stated that he had been prescribed a different type of shoe with an insert to help with the symptoms.  He stated that his doctor said he had plantar fasciitis and that his feet were inflamed.  The doctor also gave him an injection in his heels of cortisone that helped for a few days.  As to his daily activities, he stated that he tried to stay off his feet and not do anything.  It impairs him and he couldn't keep up with things like maintaining his yard.  He indicated that the pain was continuous and the more he stayed on his feet the more inflamed and out of control the pain became.    

On VA examination in December 2009, the Veteran stated that his feet burned all the time.  He reported that the pain was usually a 4/10 in severity during the day and by the end of his working day but that his pain increased to 8/10 in severity at night.  Based on the Veteran's history and running the examiner's finger along the Veteran's foot, the pain, burning, and tingling occurred about the edges of the Veteran's feet, over the tips of the toes, along the sides of the feet and posterior heel, and over the tops of the toes.  The heel itself was not involved on the plantar or through the arch area.  The Veteran maintained that it was a burning pain and denied any problems with pulling, sharp pains, or stretching on the plantar by the heels.  Examination revealed that pulses were 3+ and that skin was within normal limits for color, temperature, texture, and hair growth.  The Veteran had protective sensation to neurological examination.  There were no focal lesions.  Muscle strength was 5, and alignment position development was within normal limits. There was no palpable pain at the fascial insertion of either foot or along the plantar arches to palpation.  A December 2009 x-ray indicated no gross osseous abnormality.  The examiner found that the Veteran did not have any of the symptoms of plantar fasciitis and did not describe any pains consistent with plantar fasciitis.  The examiner opined that the Veteran instead had peripheral neuropathy signs and symptoms.  The examiner also noted that corrective devices were not utilized or needed and that the Veteran worked as a respiratory therapist every day but with pain by his description. 

A June 2010 peripheral nerves examination report show that the Veteran complained of burning in his feet ,which could occur during the day, but seemed to be worse at night.  He also got cramps in his legs and hands at night and sensitivity to the sheets touching his feet.  Physical examination revealed that sensory examination revealed that he had diminished vibration distally in the lower extremities and diminished proprioception.  The impression was that the Veteran had findings on examination of increased deep tendon reflexes with proprioceptive loss, although he does not have balance problems.  Those findings were felt to, if anything, suggest possibly some posterior column problems, although his examination and nerve conductions were not consistent with a peripheral neuropathy.  

Initially, the Board notes that the Veteran has been diagnosed with and is service-connected for bilateral plantar fasciitis.  Plantar fasciitis is an unlisted disorder that was granted service connection and initially rated by analogy under Diagnostic Codes 5099-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 5099 refers to an unlisted disability of the musculoskeletal system.  Diagnostic Code 5020 pertains to synovitis and is rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003.   

Alternatively, bilateral plantar fasciitis could be rated under Diagnostic Code 5276. Diagnostic Code 5276 provides ratings for acquired flat foot (pes planus).  For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a 0 percent rating is warranted.  Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling when bilateral or unilateral.  A 30 percent rating is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013). 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent.  Moderately severe residuals of foot injuries are rated 20 percent disabling.  Severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).

Terms such as mild, slight, moderate, and severe, are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2013). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App. 1 (2011) (38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 323 (2011).

After a review of all the evidence, lay and medical, and by resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the period prior to March 12, 2014, the Veteran's bilateral plantar fasciitis has been manifested by pain, burning, and tenderness in the bilateral feet with increased pain with use or on manipulation, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 5276.  38 C.F.R. § 4.71a (2013).  The Board finds that rating the Veteran's bilateral plantar fasciitis under Diagnostic Code 5276 is more favorable to him, in that it affords him a compensable rating, than that of Diagnostic Code 5020 as the Veteran is not shown to have limitation of motion of his feet nor x-ray evidence of arthritis, which is required to grant a compensable rating.  Furthermore, the Board finds that the result comports with 38 C.F.R. § 4.59 that painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013);

In this case, the Board finds that the Veteran's reported symptoms of pain in the bilateral feet, with increased pain on use or on manipulation is competent and that his testimony shows that his bilateral plantar fasciitis has a moderate impact on daily activities.  The Veteran is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).   The Board notes that VA examiners in February 2006 and December 2009 essentially concluded that the Veteran's complaints and findings on examination were not consistent with plantar fasciitis, and that they were more consistent with peripheral neuropathy.  However, a June 2010 VA examiner concluded that the Veterans complaints and findings on examination were not consistent with a peripheral neuropathy.  Thus, there is no medical evidence that clearly attributes the Veteran's reported symptoms to disabilities other than his service-connected bilateral plantar fasciitis, and therefore, the Board will resolve all reasonable doubt in favor of the Veteran and attribute them to his service-connected bilateral plantar fasciitis.  Thus, an initial 10 percent rating for bilateral plantar fasciitis, but no higher, is warranted under Diagnostic Code 5276.

However, the Board finds that the criteria for a 20 percent rating under Diagnostic Code 5284 have not been met or more nearly approximated for any portion of the rating period as neither foot shows a moderately severe injury.  In addition, the Board finds that neither foot shows a moderate injury that would warrant separate 10 percent ratings for each foot pursuant to Diagnostic Code 5284.  Even with consideration of pain on use or manipulation, burning, and numbness,  the Veteran's bilateral plantar fasciitis does not more nearly approximate moderately severe residuals of a foot injury at any time during the period prior to March 12, 2014, or moderate injury in each foot.  VA examinations show that the Veteran had full range of motion, without objective evidence of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance in the feet.  While the Veteran has consistently reported pain and burning in his feet, he is able to perform daily activities with limitation, to include resting and did not have missed time from work.  In addition, the collective objective medical evidence for this time period does not show that the plantar surface of the Veteran's feet are the specific source of the pain, numbness, and burning.  It is the Veteran's consistent reporting of those symptoms, albeit subjective, that he relates to service-connected bilateral plantar fasciitis, that the Board finds supports a higher initial rating.  Thus, for these reasons, the Board finds that the Veteran's disability picture more nearly approximates the Diagnostic Code 5276 criteria described for a 10 percent rating for bilateral plantar fasciitis, and does not more nearly approximate the criteria for a higher 20 percent rating under Diagnostic Code 5284, a higher rating under 5276, or separate 10 percent ratings under Diagnostic Code 5284.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2013).

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  Without objective evidence of flatfoot, weak foot, claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones in either foot, a higher or separate rating under Diagnostic Code 5276, 5277, 5278, 5279, 5281, 5282, or 5283 is not warranted.  38 C.F.R. §§ 4.3 , 4.7, 4.71a (2013).

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has an exceptional or unusual a disability picture as to warrant the referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately considered and compensated by the schedular criteria.  Without sufficient evidence showing that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  The evidence also does not show frequent hospitalization or marked interference with employment.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected bilateral plantar fasciitis.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

 
ORDER

An initial 10 percent rating, but not higher, for bilateral pes planus, for the period on appeal prior to March 12, 2014, is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


